           Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 1 of 11                           FILED
                                                                                           2021 Mar-08 PM 01:59
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION
    LISA HERAVI, et al.,                        )
                                                )
           Plaintiffs,
                                                )
     v.                                         )              7:20-cv-01054-LSC
                                                )
    COUNTRY MUTUAL
                                                )
    INSURANCE COMPANY, et
                                                )
    al.,
                                                )
           Defendants.                          )



                               MEMORANDUM OF OPINION

          Before the Court is Plaintiffs’ Motion to Remand (doc. 7). The motion is fully

briefed and is ripe for review. For the reasons stated below, Plaintiffs’ motion is due

to be granted.


     I.      BACKGROUND 1


          Plaintiffs Lisa Heravi (“Lisa”) and Amir Heravi (“Amir”) (collectively, “the

Heravis” or “Plaintiffs”), who are citizens of Alabama, bring this action against

Defendants Country Mutual Insurance Company (“Country Mutual”), CRDN of




1       The following facts are taken from Plaintiffs’ Complaint (doc. 1-2), and the Court makes
no ruling on their veracity.
                                         Page 1 of 11
       Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 2 of 11




Birmingham (“CRDN”), and Michael Watkins (“Watkins”) (collectively,

“Defendants”). The Heravis assert state law claims against Country Mutual for

breach of contract and bad faith; CRDN for breach of contract and negligence; and

Watkins for negligence.

      On February 6, 2020, lightning struck the Heravis’ residence causing a fire,

which damaged their residence and personal property. The Heravis had an insurance

policy with Country Mutual, which included replacement cost coverage for their

residence and personal property.

      The Heravis filed a claim with Country Mutual. Country Mutual inspected

the Heravis’ residence and did not deem it a total loss. Pursuant to the insurance

contract, Country Mutual selected CRDN to remove and clean the Heravis’

personal property damaged by the fire. The Heravis entered into a contract with

CRDN “to transport, house and potentially restore personal property damaged by

the fire and resulting smoke.” (Doc. 1-2 at 4 ¶ 33.) Watkins, a manager at CRDN,

contacted the Heravis to arrange for the transportation and cleaning of their items.

Lisa instructed Watkins to wait to clean any personal property until she examined

the items at CRDN. Watkins agreed to this request but proceeded to clean the

Heravis’ personal property prior to Lisa’s inspection. The Heravis claim that “the




                                    Page 2 of 11
           Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 3 of 11




manner in which [their items] were stored and cleaned . . . caused additional damage

to certain items of personal property.” (Id. at ¶ 36.)

          The Heravis initially filed suit in the Circuit Court of Tuscaloosa County,

Alabama, on June 19, 2020. (Doc. 1-2.) Country Mutual filed a timely Notice of

Removal on July 24, 2020, asserting diversity jurisdiction pursuant to

28 U.S.C. § 1332(a). (See doc. 1.) Country Mutual acknowledges that Defendants

are not completely diverse from the Heravis as CRDN and Watkins are also citizens

of Alabama. However, Country Mutual asserts that CRDN and Watkins were

fraudulently joined to destroy diversity, thus their citizenship should be

disregarded. 2

          The Heravis filed a Motion to Remand on August 27, 2020, claiming that

CRDN and Watkins were not fraudulently joined. (Doc. 7.) Country Mutual filed a

response to the Heravis’ motion on September 10, 2020. (Doc. 10.)

    II.      STANDARD OF REVIEW


          A defendant may remove an action initially filed in state court to federal court

if the action is one over which the federal court has original jurisdiction.



2      CRDN and Watkins did not join in Country Mutual’s Notice of Removal; however,
because Country Mutual asserts that CRDN and Watkins were fraudulently joined, Country
Mutual did not need their consent before removing this matter to federal court. See
28 U.S.C. § 1446(b)(2)(A) (requiring only properly joined defendants join or consent to removal).
                                         Page 3 of 11
          Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 4 of 11




28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). As

relevant here, jurisdiction exists if there is complete diversity between the parties

and the amount in controversy exceeds $75,000. 28 U.S.C. 1332(a)(1); Sweet Pea

Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005). The removing

party bears the burden of establishing that removal was proper. See Wilson v. Republic

Iron & Steel Co., 257 U.S. 92, 97 (1921). Any doubt about the existence of federal

jurisdiction “should be resolved in favor of remand to state court.” City of Vestavia

Hills v. Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012) (internal citations and

quotation marks omitted).


   III.    DISCUSSION


      The Heravis argue that this case should be remanded because although the

amount in controversy requirement is satisfied for diversity jurisdiction, complete

diversity among the parties is lacking. Country Mutual argues that CRDN and

Watkins were fraudulently joined to destroy diversity, as (1) the Heravis cannot state

a claim against CRDN and Watkins; and (2) the misjoinder of CRDN and Watkins

is egregious and rises to the level of fraudulent joinder. Thus, Country Mutual

asserts that the citizenship of CRDN and Watkins should be disregarded for the

purposes of determining if the Court has subject matter jurisdiction over this matter.



                                      Page 4 of 11
        Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 5 of 11




      “Fraudulent joinder is a judicially created doctrine that provides an exception

to the requirement of complete diversity.” Triggs v. John Crump Toyota, 154 F.3d

1284, 1287 (11th Cir. 1998). As relevant here, there are two types of fraudulent

joinder. Id. One type of fraudulent joinder occurs when “there is no possibility that

the plaintiff can prove a cause of action against the resident (non-diverse)

defendant.” Id. Another type of fraudulent joinder occurs when “a diverse

defendant is joined with a nondiverse defendant as to whom there is no joint, several

or alternative liability and where the claim against the diverse defendant has no real

connection to the claim against the nondiverse defendant.” Id. The burden on the

removing party to prove fraudulent joinder is a “heavy one.” Stillwell v. Allstate Ins.

Co., 663 F.3d 1329, 1332 (11th Cir. 2011) (per curiam) (quoting Crowe v. Coleman,

113 F.3d 1536, 1538 (11th Cir. 1997)).

      Concerning the first type of fraudulent joinder, “[i]f there is even a possibility

that a state court would find that the complaint states a cause of action against any

one of the resident defendants, the federal court must find that the joinder was

proper and remand the case to state court.” Id. at 1333 (quoting Coker v. Amoco Oil

Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983), superseded by statute,

28 U.S.C. § 1441(a), on other grounds as recognized in Stillwell, 663 F.3d at 133). The

pleading standard for surviving fraudulent joinder “is a lax one.” Id. Rather than the


                                     Page 5 of 11
        Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 6 of 11




plausibility standard, which requires the complaint to “state a claim to relief that is

plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)), a claim of fraudulent joinder can be

defeated by showing that the claim has “a possibility of stating a valid cause of

action,” Stillwell, 633 F.3d at 1333 (quoting Triggs, 154 F.3d at 1287). When assessing

possibility, the Eleventh Circuit has stated that “[i]n considering possible state law

claims, possible must mean more than such a possibility that a designated residence

can be hit by a meteor tonight. That is possible. Surely, as in other instances, reason

and common sense have some role.” Legg v. Wyeth, 428 F.3d 1317, 1325 n.5 (11th

Cir. 2005) (internal quotations omitted). In other words, “[t]he potential for legal

liability ‘must be reasonable, not merely theoretical.’” Id. (quoting Great Plains Tr.

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir. 2002)).

      To determine whether a claim possibly states a valid cause of action, the court

must look to the pleading standards of the state court rather than the federal court.

See Stillwell, 633 F.3d at 1334. The Supreme Court of Alabama has stated that “a

Rule 12(b)(6) dismissal is proper only when it appears beyond doubt that the plaintiff

can prove no set of facts in support of the claim that would entitle the plaintiff to

relief.” Haywood v. Alexander, 121 So. 3d 972, 974–75 (Ala. 2013) (quoting Nance v.




                                     Page 6 of 11
         Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 7 of 11




Matthews, 622 So. 2d 297, 299 (Ala. 1993)). Further, any ambiguities in the state

substantive law must be resolved in the plaintiff’s favor. Stillwell, 663 F.3d at 1333.

       At this stage, the Heravis state possible claims against CRDN and Watkins for

negligence. At the pleading stage, a plaintiff need only allege that a defendant’s

negligence caused harm to the plaintiff. See, e.g., Knight v. Burns, Kirkley & Williams

Constr. Co., 331 So. 2d 651, 654–55 (Ala. 1976); McKelvin v. Smith, 85 So. 3d 386, 390

(Ala. Civ. App. 2010). Here, the Heravis allege that Watkins, as the manager of

CRDN, breached his duty owed to the Heravis when he began cleaning their

personal property prior to inspection, and that the Heravis suffered damages as a

result. Furthermore, the Heravis allege that CRDN is vicariously liable for Watkins’

actions. That is all the Heravis need to plead for a negligence claim at this stage to

survive a motion to dismiss. 3

       Additionally, the Heravis state a possible claim for breach of contract against

CRDN. At the pleading stage, a plaintiff need only set forth “the essential facts

constituting the breach” to show that a defendant failed to perform in accordance

with the contract. Dent v. De Fabritis, 71 So. 2d 279, 280 (Ala. 1954); see also DWOC,



3       Country Mutual asserts that the hold harmless clause in the contract between the Heravis
and CRDN bars any action against CRDN or Watkins. At this stage, it is not clear whether the hold
harmless provision would bar the Heravis’ claim against Watkins. Thus, Country Mutual has not
met its burden to show that under no set of facts could the Heravis state a claim for negligence.

                                         Page 7 of 11
        Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 8 of 11




LLC v. TRX All., Inc., 156 So. 3d 978, 983 (Ala. Civ. App. 2014) (stating that to

survive a motion to dismiss, a plaintiff must allege that the defendant “breached a

valid contract”). Here, the Heravis allege that CRDN cleaned their personal

property before Lisa inspected the items, which constituted a breach for which the

Heravis state they suffered damages. Thus, the Heravis state a possible claim against

CRDN for breach of contract. Accordingly, Country Mutual has failed to meet its

burden as to the first type of fraudulent joinder.

      As to the second type of fraudulent joinder, Country Mutual has not met its

heavy burden to demonstrate that there is no joint, several or alternative liability.

Country Mutual argues that there is no joint or several liability, and that the Heravis

have not demonstrated the existence of alternative liability; however, for the

purposes of fraudulent joinder, the burden is on Country Mutual, not the Heravis.

      Furthermore, the Heravis allege that there is a “logical connection” between

the claims against CRDN, Watkins, and Country Mutual, thus arguing that joinder

of these claims is not fraudulent. (Doc. 7 at 16.) Joinder of defendants is permissible

when the claims against them arise from “the same transaction, occurrence or series

of transactions or occurrences” and there may be “any question of law or fact

common to all defendants.” Fed. R. Civ. P. 20(a)(2)(A). The Eleventh Circuit uses

a “logical relationship” test to determine whether claims arise out of the same


                                     Page 8 of 11
         Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 9 of 11




transaction or occurrence. See Republic Health Corp. v. Lifemark Hosp. of Fla., Inc.,

755 F.2d 1453, 1455 (11th Cir. 1985) (per curiam) (finding “a logical relationship

when ‘the same operative facts serve as the basis of both claims or the aggregate core

of facts upon which the claim rests activates additional legal rights, otherwise

dormant, in the defendant’” in the context of Rule 13(a) compulsory counterclaims

(quoting Plant v. Blazer Fin. Servs., Inc., 598 F.2d 1357, 1361 (5th Cir. 1979));

Alexander v. Fulton Cnty., 207 F.3d 1303, 1323 (11th Cir. 2000) (applying the “logical

relationship” test for compulsory counterclaims to permissive joinder under Rule

20), overruled on other grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir.

2003).

      Here, Country Mutual has not met its burden to show that there is no logical

relationship between the claims against Defendants. The Heravis allege that because

of CRDN and Watkins’ actions, some of their personal property “would no longer

be available for replacement cost coverage and the cleaning costs would erode the

available limits of personal property coverage” relating to their insurance policy with

Country Mutual. (Doc. 7 at 17.) Furthermore, the Heravis assert a claim against

Country Mutual for breach of contract for failure to pay the full replacement value

for their personal property. Thus, the Heravis argue that the claims against Country

Mutual, CRDN and Watkins are logically related. While these claims may be


                                     Page 9 of 11
         Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 10 of 11




tenuously connected, “mere misjoinder” does not rise to the level of fraudulent

joinder. Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996),

abrogated on other grounds by Cohen v. Office Depo, Inc., 204 F.3d 1069, 1076 (11th Cir.

2000). Rather, the misjoinder must be “egregious.” See id. Country Mutual has not

shown that there is no logical relationship between the claims such that the joinder

of Defendants is egregious.

      Additionally, Country Mutual has not shown by clear and convincing evidence

that there are no common questions of law or fact between the claims brought against

Country Mutual and the claims brought against CRDN and Watkins. See Stillwell,

663 F.3d at 1332. Country Mutual has not met its burden to show that the claims

brought by the Heravis have no real connection to each other; therefore, the Court

must consider the citizenship of Defendants for determining subject matter

jurisdiction. As the Heravis and Defendants lack complete diversity, the Court does

not have subject matter jurisdiction over this matter. Accordingly, the Heravis’

Motion to Remand (doc. 7) is due to be granted.


   IV.     CONCLUSION


      For the reasons state above, the Court lacks subject matter jurisdiction over

this matter. Accordingly, the Heravis’ Motion to Remand (doc. 7) is due to be

granted, and this case is due to be remanded to the Circuit Court of Tuscaloosa
                                     Page 10 of 11
       Case 7:20-cv-01054-LSC Document 11 Filed 03/08/21 Page 11 of 11




County, Alabama. CRDN’s Motion to Dismiss (doc. 5) is due to be resolved by the

state court as this Court lacks subject matter jurisdiction over this matter. A separate

order consistent with this opinion will be entered contemporaneously herewith.


      DONE and ORDERED on March 8, 2021.



                                               _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                 202892




                                     Page 11 of 11
